Citation Nr: 1810554	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-13 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision issued by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA), which increased the Veteran's rating for PTSD from 30 percent to 50 percent, effective November 5, 2012.  The Veteran perfected the appeal as to this issue.  During the pendency of the appeal, his PTSD rating was increased to 70 percent (effective October 31, 2012) by way of an October 2017 rating decision.  

The Veteran raised a claim for a TDIU during an informal conference with VA in January 2014; he followed up by sending a formal application for a TDIU (VA Form 21-8940) that same month.  The Board notes, however, that in July 2012, the Veteran submitted a statement in support of his claim for an increased rating for his prostate cancer, indicating that symptoms from his prostatectomy caused him to stop working in 2011 and he has not worked since then.  Later, the Veteran told VA that he was not intending to file a claim for a TDIU at this point.  See October 2012 VA 21-0820 Report of General Information.  In any event, as the issue of TDIU was raised by the Veteran during the course of his increased rating appeal for PTSD, it is intertwined with the increased rating issue as the TDIU claim is part of an increased rating claim, and it is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A hearing transcript is of record.  At the hearing, the VLJ left the record open for 30 days from the hearing in order to allow the Veteran to submit any additional evidence.  The Veteran, in December 2017, through his representative, submitted relevant VA treatment records, however no explicit waiver of RO review in the first instance was included.  Although this evidence was not accompanied by a waiver of RO consideration, because the Form 9 addressing the issue was received after February 2, 2013, a waiver is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; his PTSD does not more nearly approximate total social and occupational impairment.

2. Resolving all doubt in the Veteran's favor, the Veteran was precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment for the period of the appeal.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

I. Increased Rating Analysis for PTSD

The Veteran contends that his service-connected PTSD warrants a 100 percent rating.  For the reasons set forth below, the Board finds against such an increase.

A. Applicable Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted for the appeal period in question.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

B. Rating Schedule

The Veteran's PTSD (currently rated at 70 percent disabling) is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in September 2017; therefore, the claim is governed by DSM-5.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.  However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM, Fifth edition, p. 16 (2013).  However, GAF scores were in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM, Fourth edition, p. 46 (1994).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

C. Discussion

On review, the next higher rating, 100 percent, cannot be assigned as the Board finds that the Veteran's PTSD symptoms do not more nearly approximate total occupational and social impairment at any point during the appeal period.

In November 2012, VA received the Veteran's claim for an increased rating for PTSD.  

A November 2011 evaluation shows that the Veteran had depression not otherwise specified (NOS), anxiety NOS, and PTSD was ruled out (GAF score was 60).  On mental status examination, the Veteran had no psychomotor agitation or retardation.  He displayed no repetitive activities and was able to attend appropriately to conversational content.  He had appropriate speech, and thought processes were coherent, logical, and goal directed.  He had no hallucinations or delusions and denied homicidal and suicidal ideations.  Insight and judgment were fair.

A November 2012 social work note (also consistent with the November 2012 social work triage assessment) shows that the Veteran requested mental health services from VA.  He was diagnosed with depression NOS and PTSD (GAF score was 55).  He denied intrusive memories about combat, but admitted to being restless, hyperaroused, and hypervigilant.  He had sleep issues, denied problems with concentration and memory, and was not isolated from others.  Upon mental status examination, his appearance was normal, behavior was appropriate, speech was clear, and thoughts were coherent, logical, goal-directed without flight of ideas, loose associations, or thought blocking.  He had no delusions, no psychosis, no suicidal and/or homicidal ideations, and no auditory or visual hallucinations.  His attention and concentration were intact.  His intelligence, judgment, and insight were average/good.  Socially, the Veteran is married to his wife of 48 years and has two daughters with whom he has a positive relationship.  He participates in church activities, goes out dancing with friends, fishing, hunting, and performs household chores.  He manages his family farm.  

Vet Center records from 2011 to 2012 show that the Veteran was working through symptoms of anger (impatience, irritability towards others), anxiety, isolation, and avoidance; he was working on developing new thought processes to help allow him to enjoy social interactions with others.  He was always oriented towards time, place, and manner during these sessions.  

A VA examination from January 2013 shows that the Veteran's PTSD was manifested by several symptoms, to include sleep issues, anger/irritability, hypervigilance, anxiety, suspiciousness, disturbances of mood and motivation, impaired impulse control, flattened affect, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Socially, he reported a clear pattern of avoidance of crowded social situations with others and a sense of detachment from others, including family and friends.  He reported a loss of enjoyment in activities that he previously valued and participated in.  He reported that he has good relationships with his wife and his two daughters.  Occupationally, he explained how his PTSD and prostate surgery interfered with work since 2011.  Upon mental status examination, the Veteran responded appropriately, and his thoughts, memory, concentration, and mental activity were all normal.  His judgment and insight were acceptable.  He denied suicidal and homicidal ideations at this time, but acknowledged that he had thoughts of suicide in the recent past (November 2012), following marital conflict.  There were also alcohol dependency issues.  The Veteran was assessed to not be a threat of danger to himself or others.  His GAF score was 55.

VA treatment records from 2012 to 2015 show depressive symptoms, poor sleep, anger, irritability, and behavior such as getting up to check locks in the house.  He was being treated with oral medication.  He was busy helping his family with various projects and reading in the afternoon.  See June 2013 VA Treatment Record.  He reported thoughts of death or being better off dead, but denied active suicidal ideations, intent, or plan.  In February 2014, he still endorsed thoughts of death, but no active intent or plan.  He was under stress caring for affairs related to his family farm.  See February 2014 VA Treatment Note.  Throughout this period, his had normal memory, judgment, and mental activity.  

In an April 2014 statement submitted to VA (received August 2014), the Veteran wrote about an incident on the highway in September 2011 and how this limited his ability to drive.  He also wrote about his increasing memory loss and inability to focus on his clients' accounts and make decisions in a professional capacity.  Furthermore, he said since 2011, he had episodes where he lost composure and his temper around people.  He stated that he has thought of hurting others and when he has these thoughts, he has to struggle for control of himself and remove himself to a location to be alone.  He also mentioned that he was asked to have his handguns and weapons locked away in a safe.  

The Veteran underwent a January 2015 VA examination where he exhibited upon examination symptoms of depressed mood, anxiety, suspiciousness, chronic sleep issues, and panic attacks occurring weekly or less often.  Occupationally, there was no change in what the Veteran had been reporting thus far; he felt unable to work because of his PTSD plus other health issues.  Socially, the Veteran stated that he has close friends and socializes with neighbors.  He enjoys hunting and reading, and he and his wife go dancing.  He travels to see his children and grandchildren.  There were no competency issues.  The examiner summarized that the Veteran's PTSD is marked by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, though generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

Psychiatric VA treatment records from August through December 2017 show that the Veteran was actively working on coping with his anxiety.  Mental status examinations during this time period show that the Veteran was appropriate and normal across the usual behavioral and cognitive markers.  He denied thoughts of suicide, self-injury, or thoughts of being better off dead.  He was undergoing group therapy for his PTSD and notes show that he was open and involved during these discussions.  The Veteran reported nightmares approximately 3 to 4 times per week.  He was assessed as being low risk of self-harm.

The Veteran testified at his November 2017 Board hearing that he engaged in obsessive rituals such as checking doors and windows as many as two or three times a night.  See Bd. Hr'g. Tr. at 10.  He believes his PTSD interferes with his social life because he is constantly anxious and alert in social situations.  He stated that he has missed social events and celebrations at times and that he has had unprovoked irritability.  See Bd. Hr'g. Tr. at 11.  He discussed having hallucinations or delusions in the evening hours and sometimes during the day about "just negative situations."  See Bd. Hr'g. Tr. at 12.  He also discussed how he sometimes thinks that it would be better if he were not around, but he has not made any active preparations or acted on an instinct to do away with himself.  His weapons are home under lock and key and his wife has the keys.  Socially, he is involved with two local veterans organizations and attends their weekly coffee meetings.  Other than neighbors and family, he is not social.  See Bd. Hr'g. Tr. at 12-16.  He also described how he could not work because of his anxiety/PTSD, but also because of his prostate cancer surgery.

On review, the Board finds that the current 70 percent rating for PTSD is the most appropriate rating.  In reaching this conclusion, the Board has considered the Veteran's statements regarding the severity of his PTSD.  He is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In weighing this evidence against the other relevant evidence of record, the Board finds that the opinions and observations of the Veteran do not more nearly approximate the criteria for a 100 percent rating under 38 C.F.R. § 4.130.

The evidence shows that the Veteran's PTSD is not productive of symptoms such as gross impairment in thought processes or communication.  No formal speech or cognitive disorder related to PTSD has been suggested by any of the examiners.  During his hearing, he made a statement about hallucinations or delusions, but these are inconsistent with the rest of the evidence of record showing that upon mental status examination, there were no hallucinations or delusions of any sort.   

Additionally, although the Veteran has exhibited anger issues and increased irritability, and there has been nothing resembling a pattern of grossly inappropriate behavior.  In fact, the Veteran has consistently appeared to be aware of the fact that he has impulse control issues and he consciously attempts keep himself under control.  The Veteran also has not demonstrated persistent danger of hurting himself or others.  There has been no history of suicidal or homicidal ideations.  While he has had passive thoughts without any intent or plan, the record shows that the Veteran is well aware that he has these passive thoughts but no actual intention to perform them.  

The record consistently shows that the Veteran is not in danger of being harmful to himself or others.  In fact, his statements to medical professionals over the course of the appeal show that he has fair or good insight as to his symptoms and how they affect him and his relationships.  In that vein, as a precautionary measure, his wife locked up the Veteran's weapons for general safety reasons.  The Veteran appears to understand the reasoning behind this decision. 

Finally, with respect to the ability to perform activities of daily living, the Veteran's PTSD does not prevent him from doing most of those activities.  For instance, grooming and hygiene throughout examinations have been normal; he can generally take care of his daily physical maintenance.  He also has been able to take care of his family farm for the most part.

The Veteran has not demonstrated disorientation to time or place, and he has always been fully oriented upon examination, nor has he demonstrated memory problems of a severity that is contemplated by the 100 percent rating, or being equivalent to forgetting names of close relatives, his own occupation, or his own name.  He has testified that he is concerned about his memory and how that impacted his job, but it does not arise to the level of severe memory loss nor has it been a frequent enough occurrence. 

Looking beyond the specific symptomatology that are enumerated in the rating schedule, the Board finds that the Veteran's PTSD symptoms are not of similar severity, frequency, and duration as those that are listed in the 100 percent rating criteria.  The Veteran's predominant symptomatology consists of difficulty sleeping and difficulty staying asleep due to daily nightmares and intrusive thoughts related to his experiences in service; depression; avoidance; obsessive rituals demonstrating hypervigilance; anger; suicidal ideation (though with no plan/intent), avoiding certain social situations, and difficulty holding a job (also in part due to prostate cancer issues).  As discussed above, these symptoms are most appropriately rated under the 70 percent criteria as the Board cannot find that these, although they occur frequently, do not more closely approximate total or gross impairment.  Lastly, the Veteran's GAF score has been 55 to 60 on this record, which does not suggest total impairment.  

Regarding social impairment, as explained above, the Veteran has maintained a positive relationship with his wife, children, and grandchildren during the appeal period.  He is active in organizations, attends routine meetings, and socializes with certain people.  Therefore, the evidence does not more nearly approximate total social impairment. 

As will be discussed below, the matter of total occupational impairment has been resolved in the Veteran's favor in the granting of a TDIU below.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  However, receipt of a 100 percent rating for PTSD requires total occupational and social impairment due to symptoms of similar severity, frequency, and duration to those that are listed in the 100 percent rating schedule and such is not demonstrated here.  Accordingly, there is no evidentiary basis for assigning a 100 percent schedular rating during the appeal period.

II. TDIU

A. Applicable Law

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). 

Here, the Veteran is service-connected for PTSD (70 percent), prostate cancer, status-post robotic prostatectomy (40 percent), erectile dysfunction associated with prostate cancer (noncompensable), and scar from the prostatectomy (noncompensable), for a combined rating of 80 percent from January 30, 2012; he therefore meets the schedular criteria for a TDIU.

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The ultimate question of whether a veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."). 

B. Discussion

The Veteran filed his claim for a TDIU in January 2014.  See January 2014 VA 21-0802 Report of General Information, January 2014 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  He claims on the VA 21-8940 that he cannot secure substantially gainful employment due to his service-connected PTSD, but in arguments and statements throughout the record, he also claims that his service-connected prostate cancer also prevents him from substantially gainful employment as well.  

Specifically, he avers that he had to resign from his employment in 2011 because of the stress of his job.  In particular, he described an episode at his Board hearing where his PTSD caused him to become very agitated, and while driving to work, he stopped his car at an overhead expressway ramp unexpectedly (due to a failed engine, see January 2013 VA examination report).  In any event, he had a panic attack while his car was stopped on the highway.  When he finally arrived at the office, he was unable to work that day.  He had to cancel conferences.  See Bd. Hr'g. Tr. at 3-4.  He further described how his prostate cancer surgery impacted him at work.  In this regard, he urinates frequently throughout the day where the frequent voiding impacts his ability to meet with clients and discuss finances, attend meetings, and the like.  See Bd. Hr'g. Tr. at 5-7.

As stated earlier, the Veteran meets the scheduler criteria for a TDIU.  38 C.F.R. § 4.16(a).  He stated that he last worked full-time in September 2011 at AC Financial Investment and Wealth Management as a financial advisor.  This was also when he became too disabled to work.  The Veteran has a college degree and specialized training with respect to his profession in finance.  See VA 21-8940.  He also has two business degrees.  See Bd. Hr'g. Tr. At 9.  

A May 2009 (report from June 2009) VA examination revealed that the Veteran's prostate cancer, status post radical prostatectomy with scar and complications, is such that the Veteran cannot sit for prolonged periods of time.  In March 2011, the Veteran wrote to VA that because of his prostate cancer surgery, he was experiencing: increased urinary frequency and leakage, continued abdomen discomfort/pain especially after sitting, erectile dysfunction and inability to perform sexually, and loss of strength and stamina.  He asserted, "[t]hese conditions are causing difficulties in all facets of my life . . . ."

In February 2014, the Veteran submitted contact information about his former employers - Ameriprise Financial Services (2006 to 2009) and AC Financial Investment and Wealth Management (2009 to 2011).  Ameriprise Financial Services, even after two attempts, did not submit Form 21-4192 Request for Employment Information in Connection with Claim for Disability Benefits.  However, AC Financial Investment and Wealth Management submitted the form indicating that from September 2009 to September 2011, the Veteran worked full-time as a financial advisor.  For the reason for termination, the employer wrote, "could not sit for long.  Uncomfortable sitting for extended periods, frequent use of restroom."  He lost 20 to 25% during the past 12 months preceding the last date of employment due to disability.  

Based on the evidence, the Board finds that it is as likely as not that the Veteran is unable to obtain or maintain gainful employment on account of his service-connected disabilities.  The evidence clearly shows that physical labor is precluded due to the limitations caused by his prostate cancer surgery, to include the adhesions which cause him sharp pain.  The Board has also considered whether he is capable of obtaining or maintaining sedentary employment, and the result is the same.  In fact, the Veteran's last employer, AC Financial, specifically wrote that the Veteran lost his job because of his prostate cancer residuals.  The Veteran, who has consistently worked in a sedentary/office-type of job for decades as a financial advisor, is unable to sit through meetings with clients and/or conferences because of the frequent use of restroom and the constant discomfort in his abdomen.  Furthermore, as explained by the Veteran's testimony, the Veteran's PTSD symptoms also combine with his prostate cancer to make it difficult for him to maintain gainful employment.  

The Board finds this testimony competent and credible and consistent with the evidence of record.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (stating that whether a veteran can perform the physical and mental acts required by employment is an issue about which a lay person may provide competent evidence).  Given the significant impact of the service-connected prostate cancer, its associated scar, and PTSD on the Veteran's ability to work with others and perform job functions (even in a sedentary setting), the evidence shows that his service-connected disability precludes him from obtaining and maintaining substantially gainful employment.

With resolution of any doubt in his favor, entitlement to TDIU is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

A rating in excess of 70 percent for PTSD is denied.

A TDIU due to service-connected disabilities is granted.



____________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


